10.7
GUARANTY AND SECURITY AGREEMENT


THIS GUARANTY AND SECURITY AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”),
dated as of October 28, 2020, is made by THE DIXIE GROUP, INC., a Tennessee
corporation (“Dixie”), and TDG OPERATIONS, LLC, a Georgia limited liability
company (“TDG” and, together with Dixie, collectively, “Borrower”) (Borrower is
sometimes collectively referred to herein as “Grantors” and each individually as
a “Grantor”), in favor of FIFTH THIRD BANK, NATIONAL ASSOCIATION, as agent (in
such capacity, “Agent”) for the lenders (“Lenders”) from time to time party to
the Credit Agreement (as defined below).
RECITALS
A.Pursuant to that certain Credit Agreement of even date herewith by and among
Grantors, the other Loan Parties from time to time party thereto, Agent and
Lenders (including all annexes, exhibits and schedules thereto, as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), Lenders have agreed to extend certain financial
accommodations to or for the direct or indirect benefit of Grantors.
B.In order to induce Agent and Lenders to enter into the Credit Agreement and
the other Loan Documents and to induce Lenders to make the Revolving Loans and
to incur Letter of Credit Obligations as provided for in the Credit Agreement,
(i) each Grantor has agreed to grant a continuing Lien on the Collateral (as
defined below) to secure the Obligations and (ii) each Grantor (other than
Borrower) (each, a “Guarantor” and collectively, the “Guarantors”) has agreed to
guaranty the Guarantied Obligations.
C.Each Guarantor is an Affiliate or a Subsidiary of Borrower and, as such, will
benefit by virtue of the financial accommodations extended to Borrower by
Lenders. These recitals shall be construed as part of this Security Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors and Agent agree as
follows:
1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms or matters
of construction defined or established in Appendix A to the Credit Agreement
shall be applied herein as defined or established therein. All other undefined
terms contained in this Security Agreement, unless the context indicates
otherwise, shall have the meanings provided for by the Code to the extent the
same are used or defined therein.
In addition to those terms defined elsewhere in this Security Agreement, as used
in this Security Agreement, the following terms shall have the following
meanings:



--------------------------------------------------------------------------------



“Acquisition Document Undertakings” means any and all representations,
warranties, covenants and indemnification agreements and other agreements made
to or for the benefit of any Grantor pursuant to any and all Acquisition
Documents, including without limitation any escrow agreement entered into by any
Grantor in connection therewith.
“Acquisition Documents” means the agreements, instruments and documents
evidencing, or entered into in connection with, an Acquisition (including a
Permitted Acquisition) by a Grantor.
“Excluded Property” has the meaning ascribed to it in the Credit Agreement.
“Intercompany Note” means any promissory note evidencing loans made by any
Grantor to any other Grantor.
“Issuers” means the collective reference to each issuer of any Investment
Property.
“Guarantied Obligations” means all of the Obligations (including any Obligations
due and owing with respect to Bank Products) now or hereafter existing, whether
for principal, interest (including any interest that accrues after the
commencement of an Insolvency Event, regardless of whether allowed or allowable
in whole or in part as a claim in any such Insolvency Event), fees (including
the fees provided for in the Fee Letter), expenses (including any fees or
expenses that accrue after the commencement of an Insolvency Event, regardless
of whether allowed or allowable in whole or in part as a claim in any such
Insolvency Event), or otherwise, and any and all expenses (including reasonable
counsel fees and expenses) incurred by Agent, any Lender, or any provider of
Bank Products (or any of them) in enforcing any rights under the any of the Loan
Documents. Without limiting the generality of the foregoing, Guarantied
Obligations shall include all amounts that constitute part of the Guarantied
Obligations and would be owed by Borrower to Agent, or any Lender Party but for
the fact that such amounts are unenforceable or not allowable, including due to
the existence of a bankruptcy, reorganization, other Insolvency Event or similar
proceeding involving Borrower or any Guarantor; provided that, anything to the
contrary contained in the foregoing notwithstanding, the Guarantied Obligations
shall exclude any Excluded Swap Obligation.
“Lender Parties” means, collectively, each Lender, each provider of Bank
Products and each provider of Rate Contracts.
“Pledged Notes” means all promissory notes listed on Schedule IV, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty, keepwell, or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an



--------------------------------------------------------------------------------



“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Securities Act” means the Securities Act of 1933, as amended.
2.GUARANTY.
(a)Guaranty. In recognition of the direct and indirect benefits to be received
by each Guarantor from the proceeds of the Revolving Loans, the issuance of the
Letters of Credit, and the entering into of the Bank Products and by virtue of
the financial accommodations to be made to Borrower, each Guarantor, jointly and
severally, hereby unconditionally and irrevocably guarantees as a primary
obligor and not merely as a surety the full and prompt payment when due, whether
upon maturity, acceleration, or otherwise, of all of the Guarantied Obligations.
If any or all of the Obligations constituting Guarantied Obligations becomes due
and payable, each Guarantor, unconditionally and irrevocably, and without the
need for demand, protest, or any other notice or formality, promises to pay such
indebtedness to Agent, for the benefit of Lender Parties, together with any and
all expenses that may be incurred by Agent or any Lender Party in demanding,
enforcing, or collecting any of the Guarantied Obligations (including the
enforcement of any Collateral for such Guarantied Obligations or any Collateral
for the obligations of the Guarantors under this Guaranty). If claim is ever
made upon Agent, any Lender Party for repayment or recovery of any amount or
amounts received in payment of or on account of any or all of the Guarantied
Obligations and any of Agent or any Lender Party repays all or part of said
amount by reason of (i) any judgment, decree, or order of any court or
administrative body having jurisdiction over such payee or any of its property,
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including Borrower or any Guarantor), then and in each
such event, each Guarantor agrees that any such judgment, decree, order,
settlement, or compromise shall be binding upon such Guarantor, notwithstanding
any revocation (or purported revocation) of this Guaranty or other instrument
evidencing any liability of any Grantor, and each Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.
(b)Bankruptcy. Additionally, each Guarantor unconditionally and irrevocably
guarantees the payment of any and all of the Guarantied Obligations to Agent,
for the benefit of Lender Parties, whether or not due or payable by any Loan
Party upon the occurrence of any of the events specified in Sections 9.1(h) or
9.1(i) of the Credit Agreement, and irrevocably and unconditionally promises to
pay such indebtedness to Agent, for the benefit of Lender Parties, without the
requirement of demand, protest, or any other notice or other formality, in
lawful money of the United States.
(c)Liability Absolute. The liability of each Guarantor hereunder is primary,
absolute, and unconditional, and is independent of any security for or other
guaranty of the Guarantied Obligations, whether executed by any other Guarantor
or by any other Person, and the liability of each Guarantor hereunder shall not
be affected or impaired by (i) any payment on, or in reduction of, any such
other guaranty or undertaking, (ii) any dissolution, termination, or increase,
decrease, or change in personnel by any Grantor, (iii) any payment made to Agent
or



--------------------------------------------------------------------------------



any Lender Party on account of the Obligations which Agent or such Lender Party
repays to any Grantor pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding (or any settlement or
compromise of any claim made in such a proceeding relating to such payment), and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (iv) any action or
inaction by Agent or any Lender Party, or (v) any invalidity, irregularity,
avoidability, or unenforceability of all or any part of the Obligations or of
any security therefor.
(d)Continued Effect. This Guaranty includes all present and future Guarantied
Obligations including any under transactions continuing, compromising,
extending, increasing, modifying, releasing, or renewing the Guarantied
Obligations, changing the interest rate, payment terms, or other terms and
conditions thereof, or creating new or additional Guarantied Obligations after
prior Guarantied Obligations have been satisfied in whole or in part. To the
maximum extent permitted by law, each Guarantor hereby waives any right to
revoke this Guaranty as to future Guarantied Obligations. If such a revocation
is effective notwithstanding the foregoing waiver, each Guarantor acknowledges
and agrees that (i) no such revocation shall be effective until written notice
thereof has been received by Agent, (ii) no such revocation shall apply to any
Guarantied Obligations in existence on the date of receipt by Agent of such
written notice (including any subsequent continuation, extension, or renewal
thereof, or change in the interest rate, payment terms, or other terms and
conditions thereof), (iii) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Agent or any Lender Party in
existence on the date of such revocation, (iv) no payment by any Guarantor,
Borrower, or from any other source, prior to the date of Agent’s receipt of
written notice of such revocation shall reduce the maximum obligation of such
Guarantor hereunder, and (v) any payment by Borrower or from any source other
than such Guarantor subsequent to the date of such revocation shall first be
applied to that portion of the Guarantied Obligations as to which the revocation
is effective and which are not, therefore, guarantied hereunder, and to the
extent so applied shall not reduce the maximum obligation of such Guarantor
hereunder. This Guaranty shall be binding upon each Guarantor, its successors
and assigns, and shall inure to the benefit of and be enforceable by Agent (for
the benefit of Lender Parties) and its successors, transferees, or assigns.
(e)Guaranty of Payment. The guaranty by each Guarantor hereunder is a guaranty
of payment and not of collection. The obligations of each Guarantor hereunder
are independent of the obligations of any other Guarantor or Grantor or any
other Person and a separate action or actions may be brought and prosecuted
against one or more Guarantors whether or not action is brought against any
other Guarantor or Grantor or any other Person and whether or not any other
Guarantor or Grantor or any other Person be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement hereof. Any payment by any Grantor or other circumstance which
operates to toll any statute of limitations as to any Grantor shall operate to
toll the statute of limitations as to each Guarantor.



--------------------------------------------------------------------------------



(f)Actions by Agent, etc. Each Guarantor authorizes Agent and Lender Parties,
without notice or demand, and without affecting or impairing its liability
hereunder, from time to time to:
(i)change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;
(ii)take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guarantied
Obligations (including any of the obligations of all or any Guarantor under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, or any
offset on account thereof;
(iii)exercise or refrain from exercising any rights against any Grantor;
(iv)release or substitute any one or more endorsers, guarantors, any Grantor, or
other obligors;
(v)settle or compromise any of the Obligations, any security therefor, or any
liability (including any of those of any of the Guarantors under this Guaranty)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Grantor to its creditors;
(vi)apply any sums by whomever paid or however realized to any liability or
liabilities of any Grantor to Agent or any Lender Party regardless of what
liability or liabilities of such Grantor remain unpaid;
(vii)consent to or waive any breach of, or any act, omission, or default under,
this Security Agreement, any other Loan Document, any agreement in respect of
Bank Products, any Rate Contract or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify, or supplement this
Security Agreement, any other Loan Document, any agreement in respect of Bank
Products, any Rate Contract or any of such other instruments or agreements; or
(viii)take any other action that could, under otherwise applicable principles of
law, give rise to a legal or equitable discharge of one Guarantor from all or
part of its liabilities under this Guaranty.
(g)Capacity. It is not necessary for Agent or any Lender Party to inquire into
the capacity or powers of any Guarantor or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Obligations made or
created in reliance upon the professed exercise of such powers shall be
guarantied hereunder.



--------------------------------------------------------------------------------



(h)Waiver of Certain Defenses. Each Guarantor jointly and severally guarantees
that the Guarantied Obligations will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation, or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of Agent or any Lender Party with respect thereto. The obligations of
each Guarantor under this Guaranty are independent of the Guarantied
Obligations, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce such obligations, irrespective of whether any
action is brought against any other Guarantor or whether any other Guarantor is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defense it may now or hereafter have in any way
relating to, any or all of the following:
(i)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;
(ii)any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Guarantied Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including any increase in
the Guarantied Obligations resulting from the extension of additional credit;
(iii)any taking, exchange, release, or non-perfection of any Lien in and to any
Collateral, or any taking, release, amendment, waiver of, or consent to
departure from any other guaranty, for all or any of the Guarantied Obligations;
(iv)the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any Lender
Party;
(v)any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guarantied Obligations or any
security therefor;
(vi)any right or defense arising by reason of any claim or defense based upon an
election of remedies by Agent or any Lender Party including any defense based
upon an impairment or elimination of such Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of such Guarantor against any other
Grantor or any guarantors or sureties;
(vii)any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Grantor; or
(viii)any other circumstance that might otherwise constitute a defense available
to, or a discharge of, any Grantor or any other guarantor or surety.



--------------------------------------------------------------------------------



(i)General Waivers.
(i)Each Guarantor waives any right (except as shall be required by applicable
statute and cannot be waived) to require Agent or any Lender Party to
(i) proceed against any other Grantor or any other Person, (ii) proceed against
or exhaust any security held from any other Grantor or any other Person, or
(iii) protect, secure, perfect, or insure any security interest or Lien on any
property subject thereto or exhaust any right to take any action against any
other Grantor, any other Person, or any Collateral or other collateral for the
Obligations, or (iv) pursue any other remedy in Agent’s any Lender Party’s power
whatsoever. Each Guarantor waives any defense based on or arising out of any
defense of any Grantor or any other Person, other than payment of the Guarantied
Obligations to the extent of such payment, based on or arising out of the
disability of any Grantor or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Grantor other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Requisite Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or nonjudicial sales or other dispositions, whether or not every aspect
of any such sale is commercially reasonable or otherwise fails to comply with
applicable law or may exercise any other right or remedy Agent or any Lender
Party may have against any Grantor or any other Person, or any security, in each
case, without affecting or impairing in any way the liability of any of the
Guarantors hereunder except to the extent the Guarantied Obligations have been
paid.
(ii)Each Guarantor waives all presentments, demands for performance, protests
and notices, including notices of nonperformance, notices of protest, notices of
dishonor, notices of acceptance of this Guaranty, and notices of the existence,
creation, or incurring of new or additional Obligations or other financial
accommodations. Each Guarantor waives notice of any (Default or Event of Default
under any of the Loan Documents. Each Guarantor assumes all responsibility for
being and keeping itself informed of each Grantor’s financial condition and
assets and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope, and extent of the risks which each Guarantor
assumes and incurs hereunder, and agrees that neither Agent nor any Lender Party
shall have any duty to advise any Guarantor of information known to them
regarding such circumstances or risks.
(iii)To the fullest extent permitted by applicable law, each Guarantor hereby
waives: (A) any right to assert against Agent or any Lender Party any defense
(legal or equitable), set-off, counterclaim, or claim which each Guarantor may
now or at any time hereafter have against Borrower or any other party liable to
Agent or any Lender Party; (B) any defense, set-off, counterclaim, or claim, of
any kind or nature, arising directly or indirectly from the present or future
lack of perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (C) any right or defense arising by reason
of any claim or defense based upon an election of remedies by Agent or any
Lender Party including any defense based upon an impairment or elimination of
such Guarantor’s rights of subrogation, reimbursement, contribution, or
indemnity of such Guarantor against Borrower or other guarantors or sureties;
and (D) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement thereof, and any act which shall defer or
delay the



--------------------------------------------------------------------------------



operation of any statute of limitations applicable to the Guarantied Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor’s liability hereunder.
(iv)No Guarantor will exercise any rights that it may now or hereafter acquire
against any Grantor or any other guarantor that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guaranty, including any right of subrogation, reimbursement, exoneration,
contribution or indemnification and any right to participate in any claim or
remedy of Agent or any Lender Party against any Grantor or any other guarantor
or any Collateral, whether or not such claim, remedy or right arises in equity
or under contract, statute or common law, including the right to take or receive
from any Grantor or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until all of the
Guarantied Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Revolving Loan Commitments have been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence, such amount shall be held in trust for the
benefit of Agent, for the benefit of Lender Parties, and shall forthwith be paid
to Agent to be credited and applied to the Guarantied Obligations and all other
amounts payable under this Guaranty, whether matured or unmatured, in accordance
with the terms of the Credit Agreement, or to be held as Collateral for any
Guarantied Obligations or other amounts payable under this Guaranty thereafter
arising. Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Grantor
(the “Foreclosed Grantor”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Pledged Equity of such Foreclosed
Grantor whether pursuant to this Security Agreement or otherwise
(v)Each Guarantor represents, warrants, and agrees that each of the waivers set
forth above is made with full knowledge of its significance and consequences and
that if any of such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective to the maximum extent
permitted by law.
(j)Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to
guaranty and otherwise honor all Obligations in respect of Swap Obligations. The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until payment in full of the Guarantied Obligations. Each
Qualified ECP Guarantor intends that this Section 2(j) constitute, and this
Section 2(j) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Grantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



(k)Maximum Liability. Notwithstanding any other provision of this Section 2, the
amount guaranteed by each Guarantor hereunder shall be limited to a maximum
amount as would not, after giving effect to such maximum amount, render its
obligations hereunder subject to avoidance under Section 548 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or comparable Laws. In determining the limitations, if
any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Section 2, any other agreement or applicable law shall be taken into
account. Subject to the restrictions, limitations and other terms of this
Security Agreement (including Section 2(i)(iv)), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment.
3.GRANT OF LIEN.
(a)Grant. To secure the prompt and complete payment, performance and observance
of all of the Obligations, each Grantor hereby grants to Agent, for the benefit
of Agent and Lender Parties, a Lien upon and security interest in all of its
right, title and interest in, to and under the following personal property of
such Grantor, whether now owned by or owing to, or hereafter acquired by or
arising in favor of, such Grantor (including under any trade names, styles or
derivations thereof), and whether owned by or consigned by or to, or leased from
or to, such Grantor, and regardless of where located (all of which being
hereinafter collectively referred to as the “Collateral”), including:
(i)all Accounts;
(ii)all Chattel Paper;
(iii)all Contracts;
(iv)all Deposit Accounts, including all Blocked Accounts, Concentration
Accounts, Disbursement Accounts, and all other bank accounts and all funds on
deposit therein;
(v)all Documents;
(vi)all Goods (excluding Machinery, Equipment, and Fixtures);
(vii)all Instruments;
(viii)all Letter of Credit Rights;
(ix)all money, cash or cash equivalents;
(x)all Supporting Obligations;



--------------------------------------------------------------------------------



(xi)all Commercial Tort Claims;
(xii)all business interruption insurance proceeds; and
(xiii)to the extent not otherwise included in the foregoing, all Proceeds,
products, tort claims, insurance claims and other rights to payment and all
accessions to, substitutions and replacements for, and rents and profits of,
each of the foregoing.
Notwithstanding anything contained in this Security Agreement to the contrary,
the term “Collateral” shall not include the Excluded Property.
(b)Setoff. In addition, to secure the prompt and complete payment, performance
and observance of the Obligations and in order to induce Agent and Lenders as
aforesaid, each Grantor hereby grants to Agent, for the benefit of Agent and
Lenders Parties, a right of setoff against the property of such Grantor held by
Agent or any Lender Party, including all property described above in Section
3(a) now or hereafter in the possession or custody of, or in transit to, Agent
or any Lender, for any purpose (including safekeeping, collection or pledge),
for the account of such Grantor, or as to which such Grantor may have any right
or power.
4.AGENT’S AND LENDERS’ RIGHTS; LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.
(a)No Liability Under Contracts. It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall remain
liable under any and all Contracts or License to which it is a party to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder. Neither Agent nor any Lender Party shall have any obligation or
liability under any such Contract or License by reason of or arising out of this
Security Agreement or the granting herein of a Lien thereon or the receipt by
Agent or any Lender Party of any payment relating to any such Contract or
License pursuant hereto. Neither Agent nor any Lender Party shall be required or
obligated in any manner to perform or fulfill any of the obligations of any
Grantor under or pursuant to any such Contract or License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any such Contract or License, or to present or file any claims, or to take any
action to collect or enforce any performance or the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
(b)Notifying Account Debtors. Agent may, at any time after an Event of Default
shall have occurred and be continuing, without prior notice to any Grantor,
notify Account Debtors obligated under Accounts of any Grantor and other Persons
obligated on Collateral that Agent has a Lien thereon and that payments
thereunder shall be made directly to Agent, for the benefit of Agent and Lender
Parties. Furthermore, if Agent determines in the exercise of its good faith
credit judgment that Account Debtor’s contra accounts or set off rights may
cause Borrowing Availability to be less than zero, Agent may notify Account
Debtors that Agent has a Lien thereon, and that payments shall be made directly
to Agent, for the benefit of Agent and Lenders. Upon the request of Agent after
an Event of Default shall have occurred and



--------------------------------------------------------------------------------



be continuing, each Grantor shall so notify any such Account Debtor or other
Persons obligated on the Collateral, and once any such notice has been given by
any Grantor, no Grantor shall give any contrary instructions to such Account
Debtor or other Person without Agent’s prior written consent.
(c)Verification; Information. Agent may, at any time, in Agent’s own name, in
the name of a nominee of Agent, in the name of any Grantor or in the name of a
nominee of any Grantor, communicate (by mail, telephone, facsimile or otherwise)
with Account Debtors obligated under Accounts of such Grantor and other Persons
obligated on Collateral to verify with such Persons, to Agent’s satisfaction,
the existence, amount and terms of, and any other matter relating to, any such
Accounts or other Collateral. If an Event of Default shall have occurred and be
continuing, each Grantor, at its own expense, shall cause the independent
certified public accountants then engaged by such Grantor to prepare and deliver
to Agent and each Lender at any time and from time to time promptly upon Agent’s
request the following reports with respect to each Grantor: (i) a reconciliation
of all Accounts; (ii) an aging of all Accounts; (iii) trial balances; and (iv) a
test verification of such Accounts as Agent may request. Each Grantor, at its
own expense, shall deliver to Agent the results of each physical verification,
if any, which such Grantor may in its discretion have made, or caused any other
Person to have made on its behalf, of all or any portion of its Inventory.
(d)Payments Held in Trust. If, notwithstanding the giving of any notice
hereunder directing that payments be made directly to Agent, any Account Debtor
of any Grantor or any other Person obligated on Collateral shall make payments
to a Grantor, such Grantor shall hold all such payments it receives in trust for
Agent, for the benefit of Agent and Lender Parties, without commingling the same
with other funds or property of, or held by, such Grantor and shall deliver the
same to Agent in the manner set forth in Annex B to the Credit Agreement, in the
identical form received, together with any necessary endorsements.
(e)Other Rights. Agent may, at any time after an Event of Default shall have
occurred and be continuing, without prior notice to any Grantor and without
demand or other process, and without payment of any rent or any other charge,
(i) enter the premises of any Grantor and, without breach of the peace, until
Agent completes the enforcement of its rights in the Collateral, take possession
of such premises or place custodians in exclusive control thereof, remain on
such premises and use the same and any Grantor’s Equipment for the purpose of
collecting or realizing upon any of the Collateral and (ii) exercise any and all
of its rights under any and all of the Collateral Documents.
5.REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:
(a)Rights in the Collateral. Such Grantor has rights in and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder and such Collateral is free and clear of any and all Liens other than
Permitted Encumbrances.
(b)Filings. As of the Closing Date, no effective security agreement, financing
statement, equivalent security or Lien instrument, continuation statement, or
financing



--------------------------------------------------------------------------------



statement amendment or assignment covering all or any part of the Collateral is
on file or of record in any public office, except such as may have been filed
(i) by any Grantor in favor of Agent pursuant to this Security Agreement or the
other Loan Documents, or (ii) in connection with any other Permitted
Encumbrance.
(c)Liens. This Security Agreement is effective to create a valid and continuing
Lien upon the Collateral. Upon filing of appropriate financing statements in the
jurisdictions listed in Schedule I hereto, Agent, for the benefit of Agent and
Lenders, shall have a perfected Lien on the Collateral with respect to which a
Lien may be perfected by filing pursuant to the Code, which Lien (i) shall be
prior to all other Liens, except Permitted Encumbrances that would be prior to
Liens in favor of Agent, for the benefit of Agent and Lender Parties, as a
matter of law, and (ii) is enforceable as such as against any and all creditors
of, and purchasers from, such Grantor (other than purchasers and lessees of
Inventory in the ordinary course of business). All action by such Grantor
necessary or desirable to perfect by filing such Lien on each item of the
Collateral has been duly taken.
(d)Instruments, Letter of Credit Rights and Chattel Paper. As of the Closing
Date, Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper of each Grantor. All action by such Grantor necessary or desirable
to protect and perfect the Lien in favor of Agent on each item of Collateral set
forth in Schedule II (including the delivery of all originals thereof to Agent
and the legending of all such Chattel Paper for amounts over $100,000 as
required by Section 6(b) hereof) has been duly taken. The Lien in favor of
Agent, for the benefit of Agent and Lender Parties, on the Collateral listed in
Schedule II hereto is prior to all other Liens, except Permitted Encumbrances
that would be prior to the Liens in favor of Agent as a matter of law, and is
enforceable as such against any and all creditors of and purchasers from such
Grantor.
(e)Grantor Information; Locations of Collateral and Records. As of the Closing
Date, each Grantor’s name as it appears in official filings in its jurisdiction
of organization, the type of entity of such Grantor (including corporation,
partnership, limited partnership or limited liability company), organizational
identification number issued by each Grantor’s jurisdiction of organization or a
statement that no such number has been issued, each Grantor’s jurisdiction of
organization, the location of each Grantor’s chief executive office, principal
place of business, corporate or other offices, all warehouses and premises where
tangible Collateral is stored or located, and the locations of its books and
records concerning the Collateral are set forth in Schedule III hereto. Each
Grantor has only one jurisdiction of organization.
(f)Accounts. With respect to any Account of such Grantor, except as specifically
disclosed in the most recent Collateral Report delivered to Agent: (i) such
Account represents a bona fide sale of Inventory or rendering of services to the
applicable Account Debtor in the ordinary course of such Grantor’s business and
is not evidenced by a judgment, Instrument or Chattel Paper; (ii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has made no agreement with the applicable Account Debtor for any
extension of time for the payment thereof, any compromise or settlement for less
than the



--------------------------------------------------------------------------------



full amount thereof, any release of such Account Debtor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment and disclosed
to Agent; (iii) to such Grantor’s knowledge, there are no facts, events or
occurrences that in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
such Grantor’s books and records and any invoices, statements and Collateral
Reports delivered to Agent and Lenders with respect thereto; (iv) such Grantor
has received no notice of proceedings or actions that are threatened or pending
against the applicable Account Debtor that might result in any material adverse
change in such Account Debtor’s financial condition; and (v) such Grantor has no
knowledge that the applicable Account Debtor is unable generally to pay its
debts as they become due. In addition, with respect to any Account of any
Grantor: (A) the amounts reflected on all records, invoices, statements and
Collateral Reports that may be delivered to Agent with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (B) no payments have been or shall be made thereon except
payments made in accordance with the requirements of Annex B to the Credit
Agreement; and (C) to such Grantor’s knowledge, the applicable Account Debtor
has the capacity to contract.
(g)Inventory. With respect to any Inventory of such Grantor, except as
specifically disclosed in the most recent Collateral Report delivered to Agent
pursuant to the terms of this Security Agreement or the Credit Agreement:
(i) such Inventory is located at one of such Grantor’s locations set forth in
Schedule III hereto (as such Schedule III may be modified and updated from time
to time by written notice to Agent), except for inventory which, in the ordinary
course of business, is in transit either (x) from a supplier to such Grantor,
(y) between the locations specified in Schedule III, or (z) to customers of such
Grantor; (ii) such Inventory is not now stored, nor shall at any time or times
hereafter be stored, at any leased location without Agent’s prior written
consent, and if Agent provides such consent, each applicable Grantor will
concurrently therewith obtain, to the extent required by the Credit Agreement, a
landlord agreement in form and substance reasonably satisfactory to Agent in
place with respect to such location; (iii) such Inventory is not now stored, nor
shall at any time or times hereafter be stored, with a bailee or warehousemen
without, to the extent required by the Credit Agreement, a bailee letter
delivered to Agent in form and substance reasonably satisfactory to Agent;
(iv) such Inventory is not now located, nor shall at any time or times hereafter
be located, at a location subject to a mortgage in favor of a lender other than
Agent without, to the extent required by the Credit Agreement, a mortgagee
waiver delivered to Agent in form and substance reasonably satisfactory to
Agent; (v) such Grantor has good, indefeasible and merchantable title to such
Inventory and such Inventory is not subject to any Lien or document whatsoever
except for the Lien granted to Agent hereunder, for the benefit of Agent and
Lenders, and except for Permitted Encumbrances; (vi) except as specifically
disclosed in the most recent Collateral Report delivered to Agent, such
Inventory constitutes Eligible Inventory of good and merchantable quality;
(vii) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties that would
require any consent of any third party upon sale or disposition of such
Inventory or the payment of any monies to any third party upon such sale or
other disposition; and (viii) the completion of manufacture, sale or other
disposition of such Inventory by Agent following an Event of Default shall not
require the



--------------------------------------------------------------------------------



consent of any Person and shall not constitute a breach or default under any
Contract or agreement to which such Grantor is a party or to which such
Inventory is subject.
(h)Survival. The representations and warranties set forth in this Section 5
shall survive the execution and delivery of this Security Agreement.
6.COVENANTS. Each Grantor covenants and agrees with Agent, for the benefit of
Agent and Lenders, that from and after the date of this Security Agreement and
until the Termination Date:
(a)Further Assurances; Pledge of Instruments; Chattel Paper.
(i)At any time and from time to time, upon the written request of Agent and at
the sole expense of Grantors, such Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Agent may deem desirable to obtain the full benefits of this Security
Agreement and of the rights and powers herein granted, including (A) using its
commercially reasonable efforts to secure all consents and approvals necessary
or appropriate for the assignment to or for the benefit of Agent of any License
or Contract held by such Grantor and to enforce the Liens, granted hereunder and
(B) filing any financing or continuation statements under the Code with respect
to the Liens granted hereunder or under any other Loan Document.
(ii)Unless Agent shall otherwise consent in writing (which consent may be
revoked by Agent at any time in its sole discretion), such Grantor shall deliver
to Agent all Collateral consisting of negotiable Documents, certificated
securities, Chattel Paper, Letter of Credit Rights and Instruments (in each
case, accompanied by stock powers, allonges or other instruments of transfer, as
applicable, executed in blank) promptly after such Grantor receives the same.
(iii)If any Grantor is or becomes the beneficiary of a letter of credit, then
such Grantor shall promptly, and in any event within two Business Days after
becoming such a beneficiary, notify Agent thereof and enter into a tri-party
agreement with Agent and the issuer or confirmation bank with respect all to
Letter of Credit Rights in connection with such letter of credit, assigning such
Letter of Credit Rights to Agent and directing all payments thereunder to the
Collection Account or another bank account designated by Agent, which tri-party
agreement shall be in form and substance reasonably satisfactory to Agent.
(iv)Such Grantor shall take all steps necessary to grant Agent control of all
electronic chattel paper in accordance with the Code and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.
(v)Such Grantor hereby irrevocably authorizes Agent at any time and from time to
time to file in any filing office in any jurisdiction with respect to the Lien
created hereby any initial financing statement and any amendment thereto that
(A) describes the Collateral, and (B) contains any other information required by
part 5 of Article 9 of the Code for the sufficiency



--------------------------------------------------------------------------------



or filing office acceptance of any financing statement or amendment, including
whether such Grantor is an organization, the type of organization of such
Grantor and any organization identification number issued to such Grantor. Each
Grantor agrees to furnish any such information to Agent promptly upon Agent’s
request therefor. Each Grantor also ratifies its authorization for Agent to have
filed in any jurisdiction with respect to the Lien created hereby any initial
statement or amendment thereto if filed prior to the date hereof.
(vi)Such Grantor shall promptly, and in any event within two Business Days after
such Grantor becomes aware of its acquisition of any Commercial Tort Claim,
notify Agent of such claim acquired by it and unless otherwise consented to by
Agent, such Grantor shall enter into a supplement to this Security Agreement,
granting to Agent a Lien on such claim.
(b)Maintenance of Books and Records. Such Grantor shall keep and maintain, at
its own cost and expense, satisfactory and complete records of each item of
Collateral to which it purports to grant a Lien hereunder, including a record of
any and all payments received and any and all credits granted with respect to
each such item of Collateral and all other dealings with respect to each such
item of Collateral. Such Grantor shall mark its books and records pertaining to
each such item of Collateral to evidence this Security Agreement and the Liens
granted hereby. If any Grantor retains possession of any Chattel Paper or
Instruments for an amount in excess of $100,000, with Agent’s consent, such
Chattel Paper or Instruments shall be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the Lien
of Fifth Third Bank, National Association, as Agent, for the benefit of Agent
and certain Lenders.”
(c)Acquisition Document Undertakings.
(i)Such Grantor shall keep Agent informed of all circumstances bearing upon any
claim under or with respect to the Acquisition Documents and the Acquisition
Document Undertakings and such Grantor shall not, without the prior written
consent of Agent, (i) waive any of its rights or remedies under any Acquisition
Document with respect to any of the Acquisition Document Undertakings,
(ii) settle, compromise or offset any amount payable by the sellers to such
Grantor under any Acquisition Document or (iii) amend or otherwise modify any
Acquisition Document in any manner which is materially adverse to the interests
of Agent or any Lender.
(ii)Such Grantor shall perform and observe in all respects all of the terms and
conditions of each Acquisition Document to be performed by it, maintain each
Acquisition Document in full force and effect (other than termination in
accordance with its terms), enforce each Acquisition Document in accordance with
its terms, and take all such action to such end as may from time to time be
reasonably requested by Agent.
(iii)Anything herein to the contrary notwithstanding, (i) such Grantor shall
remain liable under each applicable Acquisition Document to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Security Agreement had not been executed, (ii) the exercise by
Agent of any of its rights hereunder shall not release such Grantor from any of
its duties or obligations under any Acquisition Document



--------------------------------------------------------------------------------



and (iii) neither Agent nor any other Lender shall have any obligation or
liability under any Acquisition Document by reason of this Security Agreement,
nor shall Agent or any other Lender be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.
(d)Locations. Such Grantor shall give Agent at least twenty (20) days prior
written notice of any (a) intention to relocate the tangible Collateral (other
than if such Collateral is Collateral in transit, out for repair or servicing,
in the possession of employees, or intangible Collateral) or any of the records
relating to the Collateral from the locations listed on Schedule III attached to
this Security Agreement, and (b) intention to acquire any new location where
records of such Grantor with respect to the Collateral are located or any
tangible Collateral is located, and shall submit to Agent an updated
Schedule III to reflect such additional new locations (provided such Grantor’s
failure to do so shall not impair Agent’s Lien thereon). Any additional filings
or re-filings reasonably requested by Agent as a result of any such relocation
in order to maintain the Agent’s Lien on the Collateral shall be at the
Grantors’ joint and several expense.
(e)Indemnification. In any suit, proceeding or action brought by Agent or any
Lender Party relating to any Collateral for any sum owing with respect thereto
(to the extent Agent or such Lender Party is entitled to bring such suit,
proceedings or action pursuant to the terms hereof or under applicable law) or
to enforce any rights or claims with respect thereto, each Grantor shall save,
indemnify and hold Agent and Lender Parties harmless from and against all
expenses (including reasonable attorneys’ fees and expenses), loss or damage
suffered by reason of any defense, setoff, counterclaim, recoupment or reduction
of liability whatsoever of any Person obligated on the Collateral, arising out
of a breach by such Grantor of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to, or in favor of,
such obligor or its successors by such Grantor, except in the case of Agent or
any Lender Party, to the extent such expense, loss, or damage is attributable
solely to the gross negligence or willful misconduct of Agent or any Lender
Party as finally determined by a court of competent jurisdiction. All such
obligations of such Grantor shall be and remain enforceable against and only
against such Grantor and shall not be enforceable against Agent or any Lender
Party.
(f)Compliance with Terms of Accounts and Agreements. Such Grantor shall perform
and comply with all obligations in respect of the Collateral and all other
agreements to which it is a party or by which it is bound relating to the
Collateral, except where such non-performance or non-compliance could not
reasonably be expected to result in a Material Adverse Effect.
(g)Limitation on Liens on Collateral. Such Grantor shall not create, incur,
assume or permit to exist, and such Grantor shall defend the Collateral against,
and take such other action as is necessary to remove, any Lien upon the
Collateral except Permitted Encumbrances, and shall defend the right, title and
interest of Agent and Lender Parties in and to such Grantor’s rights under the
Collateral against the claims and demands of all Persons.



--------------------------------------------------------------------------------



(h)Limitations on Disposition. Such Grantor shall not sell, lease, license,
transfer or otherwise dispose of any of the Collateral, or attempt or contract
to do so, except as permitted by the Credit Agreement.
(i)Further Identification of Collateral. Such Grantor shall, if so requested by
Agent, furnish to Agent, as often as Agent reasonably requests, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Agent may reasonably request, all
in such detail as Agent may specify.
(j)Notices. Such Grantor shall advise Agent promptly, in detail, (i) of any Lien
(other than Permitted Encumbrances) or claim made or asserted against any of the
Collateral, and (ii) of the occurrence of any other event that would have a
Material Adverse Effect on the aggregate value of the Collateral or on the Liens
created hereunder or under any other Loan Document.
(k)Good Standing Certificates. Not more often than once during each fiscal year,
upon the written request of Agent, each Grantor shall provide to Agent a
certificate of good standing from its jurisdiction of organization.
(l)No Reorganization. Without limiting the prohibitions on mergers involving
Grantors contained in the Credit Agreement, no Grantor shall reincorporate or
reorganize itself under the laws of any jurisdiction other than the jurisdiction
in which it is organized as of the Closing Date without the prior written
consent of Agent.
(m)Terminations; Amendments Not Authorized. Each Grantor acknowledges and agrees
that it will not file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.
(n)Authorized Terminations. Agent will promptly deliver to each Grantor for
filing or authorize each Grantor to prepare and file termination statements and
releases in accordance with 11.9 of the Credit Agreement.
7.AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT. Each Grantor hereby irrevocably
constitutes and appoints Agent (and all officers, employees or agent designated
by Agent), with full power of substitution, as such Grantor’s true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, from
time to time in Agent’s discretion, to take any and all appropriate action and
to execute and deliver any and all documents and Instruments that may be
necessary or desirable to accomplish the purposes of the Loan Documents and,
without limiting the generality of the foregoing, such Grantor hereby grants to
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, and at any time, to do the following, subject to any
limitation expressly provided for in the Credit Agreement or any other Loan
Document: (a) change the mailing address of such Grantor, open a post office box
on behalf of such Grantor, open mail for such Grantor, and ask, demand, collect,
give acquittances and receipts for, take possession of, or endorse and receive
payment of, any checks, drafts, notes,



--------------------------------------------------------------------------------



acceptances, or other Instruments for the payment of moneys due, and endorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, and notices in
connection with any of the Collateral; (b) effect any repairs to any of the
Collateral, or continue or obtain any insurance and pay all or any part of the
premiums therefor and costs thereof, and make, settle and adjust all claims
under such policies of insurance, and make all determinations and decisions with
respect to such policies; (c) pay or discharge any Taxes or Liens (other than
Liens permitted under this Security Agreement or the Credit Agreement) levied or
placed on or threatened against such Grantor or the Collateral; (d) defend any
suit, action or proceeding brought against such Grantor if such Grantor does not
defend such suit, action or proceeding or if Agent believes that such Grantor is
not pursuing such defense in a manner that will maximize the recovery to Agent,
and settle, compromise or adjust any suit, action, or proceeding described above
and, in connection therewith, give such discharges or releases as Agent may deem
appropriate; (e) file or prosecute any claim, litigation, suit or proceeding in
any court of competent jurisdiction or before any arbitrator, or take any other
action otherwise deemed appropriate by Agent for the purpose of collecting any
and all such moneys due to such Grantor whenever payable and to enforce any
other right in respect of the Collateral; (f) sell, transfer, pledge, make any
agreement with respect to, or otherwise deal with, any Collateral, and execute,
in connection with such sale or action, any endorsements, assignments or other
instruments of conveyance or transfer in connection therewith; (g) cause the
certified public accountants then engaged by such Grantor to prepare and deliver
to Agent at any time and from time to time, promptly upon Agent’s request, the
following reports: (i) a reconciliation of all of its Accounts, (ii) an aging of
all such Accounts; (iii) trial balances; (iv) test verifications of such
Accounts as Agent may request; and (v) the results of each physical verification
of its Inventory; (h) communicate in its own name with any Account Debtors of
such Grantor, parties to any Contracts of such Grantor or other obligors of such
Grantor in respect of Instruments or Chattel Paper of such Grantor with regard
to the assignment of the right, title and interest of such Grantor in, to and
under such Accounts, Contracts, Instruments, Chattel Paper, General Intangibles
and other matters relating thereto; (i) file such financing statements with
respect to the Security Agreement, with or without such Grantor’s signature, or
file a photocopy of this Security Agreement in substitution for a financing
statement, as Agent may deem appropriate and to execute in Grantor’s name such
financing statements and amendments thereto and continuation statements that may
require such Grantor’s signature; (j) execute, in connection with any sale
provided for in any Loan Document, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Collateral and to
otherwise direct such sale or resale, all as though Agent were the absolute
owner of the Collateral for all purposes; and (k) do, at Agent’s option and such
Grantor’s expense, at any time or from time to time, all acts and other things
that Agent reasonably deems necessary to perfect, preserve, or realize upon the
Collateral and Agent’s Liens thereon, all as fully and effectively as such
Grantor might do. Each Grantor hereby ratifies, to the extent permitted by law,
all that said Agent shall lawfully do or cause to be done by virtue hereof. The
power of attorney granted herein is a power coupled with an interest and shall
be irrevocable until the Termination Date. The powers conferred on Agent
pursuant to this Section 7, for the benefit of Agent and Lenders, are solely to
protect Agent’s Liens upon and interests in the Collateral (for the benefit of
Agent and Lenders) and shall not impose any duty upon Agent or any Lender to
exercise any such powers except as otherwise expressly provided for therein.
Agent agrees that (a) except for the powers granted in clause (i)



--------------------------------------------------------------------------------



above, it shall not exercise any power or authority granted pursuant to this
Section 7 unless an Event of Default has occurred and is continuing, and
(b) Agent shall account for any moneys received by Agent in respect of any
foreclosure on or disposition of any of the Collateral pursuant to the powers of
attorney granted herein; provided, that, except as set forth in Section 10,
neither Agent nor any Lender shall have any duty as to any Collateral except as
otherwise expressly required under applicable law, and Agent and Lenders shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers. NONE OF AGENT, LENDERS OR THEIR RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.
8.REMEDIES; RIGHTS UPON DEFAULT.
(a)Remedies Generally. If any Event of Default shall have occurred and be
continuing:
(i)In addition to all other rights and remedies granted to it under this
Security Agreement, the, Credit Agreement, the other Loan Documents and under
any other instrument or agreement securing, evidencing or relating to any of the
Obligations, Agent may exercise all rights and remedies of a secured party under
the Code. Without limiting the generality of the foregoing, each Grantor
expressly agrees that in any such event Agent, without demand of performance or
other demand, advertisement or notice of any kind (except the notice specified
in clause (ii) below of the time and place of any public or private sale) to or
upon such Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived to the maximum extent
permitted by the Code and other applicable law), may immediately enter upon the
premises of such Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and an opportunity for a hearing on
Agent’s claim or action and may collect, receive, assemble, process, appropriate
and realize upon the Collateral, or any part thereof, and may sell, lease,
license, assign, give an option or options to purchase, sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, or at any
exchange, at such prices as it may deem appropriate, for cash or on credit or
for future delivery without assumption of any credit risk. Agent or any Lender
shall have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase, for the
benefit of Agent and Lenders, the whole or any part of said Collateral so sold,
free of any right or equity of redemption, which equity of redemption each
Grantor hereby releases. Such sales may be adjourned or continued from time to
time with or without notice. Agent shall have the right to conduct such sales on
any Grantor’s premises or elsewhere and shall have the right to use any
Grantor’s premises without charge for such sales at such time or times as Agent
deems necessary or advisable.



--------------------------------------------------------------------------------



(ii)Each Grantor further agrees, at Agent’s request, to assemble the Collateral
and make it available to Agent at a place or places designated by Agent as
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until Agent is able to effect a sale, lease, or other disposition of
Collateral, Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies (for the benefit of Agent and Lenders), without,
except as may be required by applicable state laws, prior notice or hearing as
to such appointment. Agent shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale to the Obligations as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to any Grantor.
Each Grantor waives, to the maximum extent permitted by applicable law, all
claims, damages, and demands against Agent or any Lender arising out of the
repossession, retention or sale of the Collateral except such as arise solely
out of the gross negligence or willful misconduct of Agent or such Lender as
finally determined by a court of competent jurisdiction. Each Grantor agrees
that 10 days’ prior notice by Agent of the time and place of any public sale or
of the time after which a private sale may take place is reasonable notification
of such matters. To the extent not prohibited by law, Grantors shall remain
jointly and severally liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Obligations, including
any reasonable attorneys’ fees or other expenses incurred by Agent or any Lender
to collect such deficiency.
(b)Waivers. Except as otherwise specifically provided herein, each Grantor
hereby waives (to the maximum extent permitted by applicable law) presentment,
demand, protest or any notice of any kind in connection with this Security
Agreement or any Collateral.
(c)Commercial Reasonableness. To the extent that applicable law imposes duties
on Agent to exercise remedies in a commercially reasonable manner, each Grantor
acknowledges and agrees that it is not commercially unreasonable for Agent
(i) to fail to incur expenses deemed significant by Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire



--------------------------------------------------------------------------------



one or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Agent against risks of loss, collection or
disposition of Collateral or to provide to Agent a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Grantor acknowledges that the
purpose of this Section 8(c) is to provide non-exhaustive indications of what
actions or omissions by Agent would not be commercially unreasonable in Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8(c). Without limiting the generality of the
foregoing, nothing contained in this Section 8(c) shall be construed to grant
any rights to any Grantor or to impose any duties on Agent that would not have
been granted or imposed by this Security Agreement or by applicable law in the
absence of this Section 8(c).
(d)Waiver of Certain Defenses. To the extent not prohibited by law, neither
Agent nor any Lender Party shall be required to make any demand upon, or pursue
or exhaust any of its respective rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any of its respective rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither Agent nor any Lender Party shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its
respective rights hereunder or under any other Loan Document shall be
cumulative. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against Agent or any Lender Party, any valuation, stay,
appraisement, extension, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing that, but for this
provision, might be applicable to the sale of any Collateral made pursuant to
the judgment, order or decree of any court, or privately pursuant to the power
of sale conferred by this Security Agreement, or otherwise.
9.GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY. Solely for the purpose of
enabling Agent to exercise its rights and remedies under Section 8 hereof
(including, without limiting the terms of Section 8 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time or times as Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to Agent, for the benefit of Agent and Lender Parties, an
irrevocable, non-exclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in



--------------------------------------------------------------------------------



such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.
10.LIMITATION ON AGENT’S AND LENDERS’ DUTIES IN RESPECT OF COLLATERAL. Each of
Agent and each Lender shall use reasonable care with respect to the Collateral
in its possession or under its control. Neither Agent nor any Lender shall have
any other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.
11.REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors, or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a “voidable preference,” “fraudulent transfer,” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
12.NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give or serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.
13.SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Security Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement. This Security Agreement is to be read, construed and applied
together with the Credit Agreement and the other Loan Documents which, taken
together, set forth the complete understanding and agreement of Agent, Lenders
and Grantors with respect to the matters referred to herein and therein.
14.NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing and signed by
Agent, and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Agent would



--------------------------------------------------------------------------------



otherwise have on any future occasion. No failure by Agent or any Lender to
exercise, nor any delay in exercising, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided hereunder are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.
None of the terms or provisions of this Security Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by Agent and each Grantor.
15.LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of Law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
Law that may be controlling and to be limited to the extent necessary so that
they do not render this Security Agreement invalid, unenforceable, in whole or
in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable Law.
16.TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 11 hereof, this
Security Agreement shall terminate upon the Termination Date.
17.SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any Instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or Instrument
evidencing any of the Obligations or any portion thereof or interest therein
shall in any manner impair the Lien granted to Agent, for the benefit of Agent
and Lender Parties, hereunder. No Grantor may assign, sell, hypothecate or
otherwise transfer any interest in or obligation under this Security Agreement.
18.COUNTERPARTS. This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one and the same agreement. This Security Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by
Agent, electronic means, all of which shall be equally valid. Delivery of an
executed signature page of this Security Agreement by facsimile transmission or
by electronic transmission shall be as effective as delivery of a manually
executed counterpart hereof.
19.GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF OHIO (WITHOUT REGARD TO THE PRINCIPLES THEREOF



--------------------------------------------------------------------------------



REGARDING CONFLICT OF LAWS), AND ANY APPLICABLE LAWS OF THE UNITED STATES. EACH
GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN
HAMILTON COUNTY, STATE OF OHIO, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES AMONG GRANTORS, AGENT AND LENDERS PERTAINING TO
THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS; PROVIDED, THAT AGENT, LENDERS AND GRANTORS ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF
HAMILTON COUNTY; PROVIDED, FURTHER, THAT NOTHING IN THIS SECURITY AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH GRANTOR
HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH ON ITS SIGNATURE PAGE TO
THE CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH GRANTOR’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN
THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.
20.WAIVER OF JURY TRIAL; JUDICIAL REFERENCE. Section 12.12 of the Credit
Agreement is incorporated herein by reference mutatis mutandis.
21.SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
22.NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.



--------------------------------------------------------------------------------



23.ADVICE OF COUNSEL. Each of the parties hereto represents to each other party
hereto that it has discussed this Security Agreement (and, specifically, the
provisions of Sections 19 and 20) with its counsel.
24.BENEFIT OF LENDER PARTIES. All Liens granted or contemplated hereby shall be
for the benefit of Agent, individually, and Lender Parties, and all proceeds or
payments realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Credit Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.
“Grantors”


THE DIXIE GROUP, INC.




By:    
Name:    
Title:    


TDG OPERATIONS, LLC
By:    
Name:    
Title:    








--------------------------------------------------------------------------------





“Agent”


FIFTH THIRD BANK, NATIONAL ASSOCIATION




By:    
Name:    
Title:    






